Kellogg, J.:
The order appealed from awards $11,020 and costs for about fifty acres of land appropriated, of which about thirty-two acres were ordinary farming lands, with the buildings and improvements thereon, and about eighteen acres were a sand bank which was of but little value for agricultural purposes, and the sand had no market value in the bank prior to the location of the Ashokan reservoir in the vicinity. Seven thousand five hundred dollars is a liberal award for the fifty-two acres of land taken, including the buildings and improvements thereon, making no allowance for the sand taken from the property by the city. The farm will be covered by the reservoir and was condemned for flowage purposes. Prior to the location of the reservoir the eighteen acres in question, the sand bank, was of but little value. Since the condemnation the city has taken from the Stewart-Winchell sand bank about 134,000 yards of sand, which has been used in making cement for use in the construction of the dam. The completion of the work as contemplated will require about 250,000 yards more. The Stewart-Winchell bank, so called, contains about seventy acres of sand, but the sand used by the city has been taken from the Stewart property. ■ There are several other sand banks within the properties condemned for reservoir purposes.
The appellant contends that the demand for sand in building the dam has given this sand bank a value of about ten cents per yard, and the amount contained in the bank is estimated at 742,000 yards. Apparently after the demand of the city is supplied there will be no demand for sand in that locality, and the sand bank will then be of little value compared with the remainder of the farm. While the sand bank had no value prior to the location of the reservoir, the fact *208that large quantities of sand would be required thereafter in constructing the dam undoubtedly gave this sand bank some value, and such value was proper to be considered in fixing the value of the property taken. It is clear that if a sand bank had been located immediately outside of the reservoir, the location of the reservoir would have added materially to the value of that bank if there was not a surplus of sand in the locality. A purchaser desiring such property would necessarily have to pay a value enhanced by the fact that there was soon to be a market for sand in the locality and that it was the only available supply. The same rule would apply where the sand is located upon property to be condemned.
The contents of the Winchell part of the sand bank is not definitely shown, but on nine other parcels of land taken, aside from the Stewart-Winchell property, are sand banks of greater or less extent. It is evident, therefore, that with the increased demand for sand in the locality for this special purpose the supply was so much in excess of the demand that the sand in the bank had but little value.
The commissioners, as we view the evidence, have allowed about $4,500 more than the value of the property aside from the sand, and we are satisfied that an adequate compensation has been given for the property, considering the demand for sand in the locality. The order should be affirmed, with costs.
Order unanimously affirmed, with costs.